Mount, J.
Plaintiff brought this action to recover $300 from the defendants. The complaint alleges that defendants collected that amount of money for the use and benefit of plaintiff, and wrongfully refuse to pay the same to plaintiff. The answer admitted possession of the sum of $300, but alleged that $30 thereof belonged to defendants as fees for collecting the said $300. D&fendants also pleaded a tender to plaintiff of the sum of $210 before the action was begun, and deposited that amount in court for plaintiff’s use. Plaintiff, for reply, admitted the tender, but denied that there was any greater sum than $10 due defendants for collecting the said sum of $300. On a trial of the issues thus made, a verdict was returned in favor of defendants, and from a judgment thereon plaintiff appeals.
Respondents move to dismiss the appeal, upon the *149ground that this court has no jurisdiction because the original amount in controversy is less than $200. This motion must be sustained. There is not now, and never has been, any controversy over plaintiff’s right to the $270. The only controversy is over the $30 claimed by defendants. The verdict and judgment is in favor of defendants, but plaintiff is entitled to $270 deposited in court for his use, because there is and has been no controversy over that sum. It is true, plaintiff prayed for judgment against defendants for $300, but the answer of defendants showed that the only amount in controversy was the sum of $30, and this allegation was admitted in plaintiff’s reply. Puyallap Light etc. Co. v. Stevenson, 21 Wash. 604, 59 Pac. 504. Appellant relies upon the case of Taylor v. Spokane Falls & N. R. Co., 32 Wash. 450, 73 Pac. 499, but that case is not in point here, because, under the admitted facts in this case, the original amount in controversy is less than $200, and neither party therefore can appeal to this court.
The appeal is dismissed.
Fullerton, C. J., and Dunbar, Anders, and Hadley, JJ., concur.